In an action, inter alia, to recover damages for defamation, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Golar, J.), dated June 4, 2004, as denied its motion to dismiss the amended complaint insofar as asserted by the plaintiff George Spanos.
Ordered that the order is affirmed insofar as appealed from, with costs.
“Construing liberally the allegations of the [amended] complaint and the plaintiffs evidence submitted in opposition to the motion, and affording the [amended complaint’s] allegations every favorable inference, the plaintiff has alleged sufficient material facts to give rise to cognizable causes of action to recover damages for defamation” (Pankin v Cronin, 12 AD3d 492, 493 [2004]; see Schermerhorn v Rosenberg, 73 AD2d 276, 287 [1980]; Gambuzza v Time, Inc., 18 AD2d 351, 353-354 [1963]; Shubert v Variety, Inc., 128 Misc 428, 430 [1926], affd *946221 App Div 856 [1927]; cf. Mondello v Newsday, Inc., 6 AD3d 586, 587 [2004]; Cole Fisher Rogow, Inc. v Carl Ally, Inc., 29 AD2d 423, 426 [1968], affd 25 NY2d 943 [1969]; Kloor v New York Herald Co., 200 App Div 90 [1922]). Prudenti, P.J., Florio, Crane and Lifson, JJ., concur.